DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
As noted above, the language of the abstract should not include phrases like “embodiments…relate to field of computer…a computer program product…The method comprising…According to the solution” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining a degree of change in time consumption per unit data amount of a candidate data item in the initial set of data items” and “removing the candidate data item from the initial set of data items based on the degree of change to generate a reference set of data items”. 
The limitation of “determining a degree of change in time consumption per unit data amount of a candidate data item in the initial set of data items” and “removing the candidate data item from the initial set of data items based on the degree of change to generate a reference set of data items” as drafted in claim 1, are processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind alone or with the aid of pen and paper. For example, specification paragraphs [0032] – [0035] describes the steps of determining a slope from the plotted values of graph and the person having ordinary skill in the art can easily determine the slope using mathematical formula by subtracting values of x and y and determining the ratio. The removing step can also be performed mentally as well based on outcome of determining step. The person of ordinary skill can select the points within certain range on the graph to be removed. These claimed limitations under its broadest reasonable interpretation, 
These judicial exceptions are not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of obtaining an initial set of data items and storing the reference data item are considered as insignificant extra solution activity. 
According to MPEP § 2106.05(g), the addition of insignificant extra solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). According to MPEP § 2106.05(d), The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The step of obtaining and storing can be considered as well-understood and conventional of reading/obtaining data from the storage device and storing the data back to the storage device as noted above in sec. iv.
Claims 2-5 recite the steps of performing calculations to determine the reference data set by calculating difference, comparing it to threshold and removing the data items, which all fall in the category of metal process and do not add any additional limitations and thus claims 2-5 also considered as abstract ideas. Claims 10-14 are directed towards a device comprising at least one processor and at least one memory storing instructions executed by the processor and the processor and the memory being generic computer components performing well-understood and conventional functions of storing and executing data and thus claims 10-14 also falls in the category of abstract idea.
For claim 6, the steps of determining at least one reference data item corresponding to a target data amount is similar to the analysis performed for claim 1 above. The step of determining predicted time consumption to perform the data backup operation falls under well-understood and routine category as it is evident from the applicant’s disclosure. The Applicant’s current disclosure pars. [0002] and [0022] clearly admits that the process of predicting time consumption to perform backup operation is conventional and people are trying to predict the time consumption using the historical 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (APA herein after).
As per claim 6, APA teaches a method for backup management, comprising: in response to a data backup operation to be performed, determining at least one reference data item corresponding to a target data amount of the data backup operation from a reference set of data items; and determining predicted time consumption to perform the data backup operation based on a data amount and time consumption indicated by the at least one reference data item (APA: par. [0022]: some conventional solutions may determine the predicted time consumption of backup operations by storing historical backup data amount and time consumption, and traversing historical backup data record during the prediction process”; here according to BRI stored historical data is treated as a reference set of data items).
As per claim 7, APA teaches wherein determining the at least one reference data comprises: determining whether there is a first reference data item in the reference set .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA herein after).
As per claim 15, APA teaches a device for backup management, comprising: at least one processing unit; and at least one memory being coupled to the at least one processing unit (APA: pars. [0002] and [0022] computer with data backup, where some type of processor and memory is inherent) and [[storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing]] the device to perform acts comprising: in response to a data backup operation to be performed, determining at least one reference data item corresponding to a target data amount of the data backup operation from a reference 
APA expressly fails to teach memory storing instructions, when executed by processor causing device to perform the functionality. However it is well-known in the art to create a code/program comprising instruction stored in the memory to perform the functionality of method as in claim 6. The use of software/instruction help optimize the cost and allows easier modification if needed. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize instructions to optimize factors such as cost, performance, modification etc.
Claim 16 is rejected under same rationales as applied to claim 7 above.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA herein after) and Ding et al. (US 2004/0133395).
As per claim 1, APA teaches a method for backup management, comprising: obtaining an initial set of data items associated with a plurality of historical data backup operations, a data item in the initial set of data items indicating a data amount and time consumption associated with a corresponding historical data backup operation (APA: par. [0022]: “some conventional solutions may determine the predicted time consumption of backup operations by storing historical backup data amount and time consumption, and traversing historical backup data record during the prediction process”). APA fails to teach determining a degree of change in time consumption per unit data amount of a candidate data item in the initial set of data items; removing the 
Ding teaches (par. [0013]) reducing the amount data using statistical parameters, such as mean, standard deviation, and exceptional value and also teaches removing data points from the graph (Ding: figs. 6, 7, par. [0073]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the candidate data as taught by Ding in the system of APA to reduce the storage/memory required to store the data.
Claim 10 is similar in scope as claim 1 above and thus rejected under same rationales as applied to claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lehr et al. (US 2009/0307283) teaches an apparatus and a method to dynamically optimize a backup window (period) for a data storage using historical backup data.
Ali et al. (US 2008/0263551) teaches a method for scheduling backup jobs using historical data.
Shilane et al. (US 9,798,629) and Chopra et al. (US 10,083,095) teach a method of predicting backup time and a restore time of future backups.

Bansal et al. (US 2011/0191777) teaches a method for scheduling data backup using historical data stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138